 


114 HR 2153 IH: Reclassification to Ensure Smarter and Equal Treatment Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2153 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Ellison introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reclassify certain low-level felonies as misdemeanors, to eliminate the increased penalties for cocaine offenses where the cocaine involved is cocaine base, to reinvest in our communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reclassification to Ensure Smarter and Equal Treatment Act of 2015 or the RESET Act. 2.Reclassification of low-level felonies (a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended— 
(1)in section 404(a) (21 U.S.C. 844(a))— (A)in the fourth sentence— 
(i)by striking 2 years and inserting 1 year; (ii)by striking $2,500 and inserting $1,000; 
(iii)by striking 3 years and inserting 1 year; and (iv)by striking $5,000 and inserting $1,000; and 
(B)by striking the fifth sentence and inserting the following: Notwithstanding any penalty provided in this subsection, any person who commits an offense under this subsection for the possession of a date rape drug (as defined in section 401(g)(2)) after a prior conviction under this title or title III, or a prior conviction for any drug, narcotic, or chemical offense chargeable under the law of any State, has become final, shall be sentenced to a term of imprisonment for not less than 15 days but not more than 2 years, and shall be fined a minimum of $2,500 and if any person commits such offense after 2 or more prior convictions under this title or title III, or 2 or more prior convictions for any drug, narcotic, or chemical offense chargeable under the law of any State, or a combination of 2 or more such offenses have become final, such person shall be sentenced to a term of imprisonment for not less than 90 days but not more than 3 years, and shall be fined a minimum of $5,000.; and (2)in section 422(b) (21 U.S.C. 863(b)), by striking three years and inserting 1 year. 
(b)Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base 
(1)Controlled Substances ActThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed: (A)Clause (iii) of section 401(b)(1)(A). 
(B)Clause (iii) of section 401(b)(1)(B). (2)Controlled Substances Import and Export ActThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed: 
(A)Subparagraph (C) of section 1010(b)(1). (B)Subparagraph (C) of section 1010(b)(2). 
3.Weighing of controlled substances mixed with food products 
(a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following:  424.Weighing of controlled substances mixed with food productsIn determining the weight of a controlled substance or mixture of controlled substances that is in compound with a food product for purposes of this title or title III, the weight of the food product shall not be included.. 
(b)Technical and conforming amendmentThe table of contents for the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after the item relating to section 423 the following:   Sec. 424. Weighing of controlled substances mixed with food products.. 4.Applicability to pending and past cases (a)Pending casesThis Act, and the amendments made by this Act, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment. 
(b)Past casesIn the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this Act and was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, to the extent the factors are applicable, if such a reduction is consistent with— (1)this Act and the amendments made by this Act; and 
(2)applicable policy statements issued by the United States Sentencing Commission. 5.Emergency authority for United States Sentencing Commission (a)Review and amendmentAs soon as practicable after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to any person convicted of an offense affected by section 2, 3, or 4. 
(b)AuthorizationIn carrying out subsection (a), the Commission may amend the Federal sentencing guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired. 6.Establishment of the Safe Neighborhoods and Schools Fund (a)EstablishmentA fund to be known as the Safe Neighborhoods and Schools Fund is hereby created within the Department of Justice and is continuously appropriated without regard to fiscal year for carrying out the purposes of this chapter. For purposes of the calculations required, funds transferred to the Safe Neighborhoods and Schools Fund shall be considered general fund revenues which may be appropriated pursuant to Article I. 
(b)Funding Appropriation 
(1)In generalOn or before July 31, 2016, and on or before July 31 of each fiscal year thereafter, the Department of Justice shall calculate the savings that accrued from the implementation of the act adding this chapter (this act) during the fiscal year ending June 30, as compared to the fiscal year preceding the enactment of this act. In making the calculation required by this subdivision, the Department shall use actual data or best available estimates where actual data is not available. The calculation shall be final and shall not be adjusted for any subsequent changes in the underlying data. The Department of Justice shall certify the results of the calculation to Congress no later than August 1 of each fiscal year. (2)Transfer of fundsBefore August 15, 2016, and before August 15 of each fiscal year thereafter, the Department shall transfer from the General Fund to the Safe Neighborhoods and Schools Fund the total amount calculated. Funds transferred to the Safe Neighborhoods and Schools Fund shall be used exclusively for the purposes of this act and shall not be subject to appropriation or transfer by the Legislature for any other purpose. The funds in the Safe Neighborhoods and Schools Fund may be used without regard to fiscal year. 
(c)Distribution of moneys from the Safe Neighborhoods and Schools Fund 
(1)In generalBy August 15 of each fiscal year beginning in 2016, the Controller shall disburse moneys deposited in the Safe Neighborhoods and Schools Fund as follows: (A)Fifteen percent to the Department of Education, to administer a grant program to public agencies aimed at improving outcomes for public school pupils in kindergarten and grades 1 to 12, inclusive, by reducing truancy and supporting students who are at risk of dropping out of school or are victims of crime. 
(B)Ten percent to the Federal Crime Victim Assistance Fund, to make grants to trauma recovery centers to provide services to victims of crime pursuant to 42 U.S.C. 112. (C)Twenty-five percent to Federal Reentry/Drug Court programs operated by the U.S. District Courts, U.S. Probation Office, Federal Public Defender and U.S. Attorney’s Office to administer a grant program to public agencies aimed at supporting mental health treatment, substance abuse treatment, and diversion programs for people in the criminal justice system, with an emphasis on programs that reduce recidivism of people convicted of less serious crimes, such as those covered by this measure, and those who have substance abuse and mental health problems. 
(D)Fifty percent to the General Treasury in order to pay down the national debt. (2)LimitationFor each program set forth in paragraphs (1) to (3), inclusive, of subdivision (a), the agency responsible for administering the programs shall not spend more than 5 percent of the total funds it receives from the Safe Neighborhoods and Schools Fund on an annual basis for administrative costs. 
(3)AuditEvery two years, the Department of Justice shall conduct an audit of the grant programs operated by the agencies specified in paragraphs (1) to (3), inclusive, of subdivision (a) to ensure the funds are disbursed and expended solely according to this chapter and shall report his or her findings to the relevant Congressional committees. (4)Costs of programAny costs incurred by the Department of Justice in connection with the administration of the Safe Neighborhoods and Schools Fund, including the costs of the calculation and the audit required, shall be deducted from the Safe Neighborhoods and Schools Fund before the funds are disbursed pursuant to subdivision (a). The funding established pursuant to this act shall be used to expand programs for public school pupils in kindergarten and grades 1 to 12, inclusive, victims of crime, and mental health and substance abuse treatment and diversion programs for people in the criminal justice system. These funds shall not be used to supplant existing State or local funds utilized for these purposes. 
(5)ProhibitionAgencies shall not be obligated to provide programs or levels of service described in this chapter above the level for which funding has been provided.  